Title: To James Madison from James Monroe, 1 October 1814
From: Monroe, James
To: Madison, James


        
          Department of State October 1 1814
        
        The Undersigned acting as Secretary of State to whom was referred the Resolution of the Senate, requesting the President to cause to be laid before the Senate such information in his possession, respecting the existing state of the Relations between the United States and the Continental powers of Europe as he may deem not improper to be communicated, has the honor to report:
        That the Relations of the United States with the Continental powers of Europe continue to be those of Peace and amity; nor is there so far as is known to this Department, reason to believe that an unfavorable change is likely to take place.
        Measures have been taken to continue our Diplomatic Relations with France under the existing Government, and to renew those with Spain, which have been for a time interrupted by the peculiar circumstances of that Country. Diplomatic relations are also renewed with the United Provinces of the Low Countries. Their new Government has sent an Envoy Extraordinary and Minister Plenipotentiary to the United States, who has been received.
        With the other powers of the Continent of Europe, our relations have undergone no change since the last Session of Congress. All which is respectfully Submitted.
        
          Jas Monroe
        
      